No notice was given by the defendant, against whom the judgment was rendered, to the plaintiff, of the motion to set aside and vacate the judgment. His Honor ordered the judgment to be vacated and that defendant be permitted to plead. From this order plaintiff appealed.
The only question necessary for us to consider, is, was notice to the adverse party of the motion to vacate the judgment, necessary. Notice was necessary, and the order vacating the judgment without notice was erroneous.
PER CURIAM.                                             Reversed.
Cited: Sutton v. McMillan, 72 N.C. 103; Fisher v. Mining Co.,105 N.C. 126. *Page 251 
(346)